         Case 2:19-mj-01037-DUTY Document 5 Filed 03/14/19 Page 1 of 5 Page ID #:24



    1   NICOLA T. HANNA
        United States Attorney
                                                                       0 ~ ~ ~~ ~~
   2    LAWRENCE S. MIDDLETON
        Assistant United States Attorney
   3    Chief, Criminal Division
        ANDREW BROWN (Cal. Bar No. 172009)
   4    Assistant United States Attorney
        Major Frauds Section
   5         1100 United States Courthouse                            MAR f ~( 2019
             312 North Spring Street
   6         Los Angeles, California 90012
             Telephone: (213) 894-0102
   7         Facsimile: (213) 894-6269
             E-mail:     andrew.brown@usdoj.gov
   8
        Attorneys for Plaintiff
   9    UNITED STATES OF AMERICA

 10                                    UNITED STATES DISTRICT COURT

 11                                FOR THE CENTRAL DISTRICT OF CALIFORNIA

 12     UNITED STATES OF AMERICA,                     No.     ~ O

 13                       Plaintiff,                 GOVERNMENT'S NOTICE OF REQUEST
                                                     FOR DETENTION
 14                               v.

 15     EDWARD MARTIN ROSTOHAR,

 16                       Defendant.

 17

 18                Plaintiff, United States of America, by and through its counsel

 19     of record, hereby requests detention of defendant and gives notice

 20     of the following material factors:

 21                 1.    Temporary 10-day Detention Requested (~ 3142(d)) on the

 22                       following grounds:

 23                         a. present offense committed while defendant was on

 24                               release pending (felony trial), (sentencing),
            _~
 25        - -~                   (appeal), or on (probation) (parole); or

'~~
 t.':

:~          ;-:-
 28          t.      x-      ;,
     Case 2:19-mj-01037-DUTY Document 5 Filed 03/14/19 Page 2 of 5 Page ID #:25



 1                b. defendant is an alien not lawfully admitted for

 2                    permanent residence; and

 3                c. defendant may flee; or

 4                d. pose a danger to another or the community.

 5   X       2. Pretrial Detention Requested (~ 3142(e)) because no

 6              condition or combination of conditions will reasonably

 7              assure:

 8       X        a. the appearance of the defendant as required;

 9       X        b. the safety of any other person and the community.

10           3. Detention Requested Pending Supervised Release/Probation

11              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

12              ~ 3143(a))

13               a.   defendant cannot establish by clear and convincing

14                    evidence that he/she will not pose a danger to any

15                    other person or to the community;

16                b. defendant cannot establish by clear and convincing

17                    evidence that he/she will not flee.

18           4. Presumptions Applicable to Pretrial Detention (18 U.S.C.

19              § 3142(e))

20                a. Title 21 or Maritime Drug Law Enforcement Act

21                    ("MDLEA") (46 U.S.C. App. 1901 et seq.) offense with

22                    10-year or greater maximum penalty (presumption of

23                    danger to community and flight risk);

24               b. offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

25                    2332b(g)(5)(B) with 10-year or greater maximum

26                    penalty (presumption of danger to community and

27                    flight risk);

28


                                          2
        Case 2:19-mj-01037-DUTY Document 5 Filed 03/14/19 Page 3 of 5 Page ID #:26



  1                  c. offense involving a minor victim under 18 U.S.C.

  2                     §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

  3                     2251A, 2252(a)(1)- (a)(3), 2252A(a)(1)-2252A(a)(4),

 4                      2260, 2421, 2422, 2423 or 2425 (presumption of danger

 5                      to community and flight risk);

 6                  d. defendant currently charged with an offense described

 7                      in paragraph 5a - 5e below, AND defendant was

 8                      previously convicted of an offense described in

 9                      paragraph 5a - 5e below (whether Federal or

10                      State/local), AND that previous offense was committed

11                      while defendant was on release pending trial, AND the

12                      current offense was committed within five years of

13                      conviction or release from prison on the above-

14                      described previous conviction (presumption of danger

15                      to community).

16      X      5. Government Is Entitled to Detention Hearing Under

17                § 3142(f) If the Case Involves:

18                  a. a crime of violence (as defined in 18 U.S.C.

19                      ~ 3156(a)(4)) or Federal crime of terrorism (as

20                      defined in 18 U.S.C. ~ 2332b(g)(5)(B)) for which

21                      maximum sentence is 10 years' imprisonment or more;

22                  b. an offense for which maximum sentence is life

23                      imprisonment or death;

24                  c. Title 21 or MDLEA offense for which maximum sentence

25                      is 10 years' imprisonment or more;

26 ',

27

28


                                              3
      Case 2:19-mj-01037-DUTY Document 5 Filed 03/14/19 Page 4 of 5 Page ID #:27



 1                 d. any felony if defendant has two or more convictions

 2                    for a crime set forth in a-c above or for an offense

 3                    under state or local law that would qualify under a,

 4                    b, or c if federal jurisdiction were present, or a

 5                    combination or such offenses;

 6                 e. any felony not otherwise a crime of violence that

 7                    involves a minor victim or the possession or use of a

 8                    firearm or destructive device (as defined in 18

 9                    U.S.C. § 921), or any other dangerous weapon, or

10                    involves a failure to register under 18 U.S.C.

11                    § 2250;

12        X        f. serious risk defendant will flee;

13                 g. serious risk defendant will (obstruct or attempt to

14                    obstruct justice) or (threaten, injure, or intimidate

15                    prospective witness or juror, or attempt to do so).

16            6. Government requests continuance of             days for

17               detention hearing under § 3142(f) and based upon the

18              following reason(s):

19

20

21

22

23   ~~

24   //

25   ~~

26   ~~

27   ~~

28   ~~


                                            4
     Case 2:19-mj-01037-DUTY Document 5 Filed 03/14/19 Page 5 of 5 Page ID #:28



 1          7. Good cause for continuance in excess of three days exists

 2             in that:

 3

 4

 5

 6

 7

 8   Dated: March 14, 2019              Respectfully submitted,

 9                                      NICOLA T. HANNA
                                        United States Attorney
10
                                        LAWRENCE S. MIDDLETON
11                                      Assistant United States Attorney
                                        Chief, Criminal Division
12
                                        A v~.O~Y?~1n!' ~~oWw
13
                                        ANDREW BROWN
14                                      Assistant United States Attorney

15                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28


                                           5
